Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 12 is objected to because of the following informalities:  Claim 12 does not end in a period.  Appropriate correction is required.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 17 recites the limitation "the received information" in second limitations.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-10, 12-14 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Fickle et al., (US Publication No. 2004/0103120), hereinafter “Fickle”, and further in view of Chatterjee, (US Publication No. 2011/0142016).

Regarding claims 1 and 17, Fickle discloses
receiving a specification related to data usage for at least one among service and application of a third party side from a device of the third party side and storing the received specification in data storage of the service/platform provider side [Fickle, Abstract, providing usage reports relating to usage of multimedia asset data files by end users of the MSO]; 

inspecting and monitoring a process related to data storing and processing in user environment or platform environment of the user side using at least one among the service and application [Fickle, Abstract, paragraphs 9, 10 and 21, managing and delivering metadata while providing visibility and control over such metadata]; and 
providing a monitoring function for data stored in the data storage of the service/platform provider side in connection with at least one among the service and application [Fickle, Abstract, paragraphs 9, 10 and 21, managing and delivering metadata while providing visibility and control over such metadata].

Fickle does not specifically disclose, however Chatterjee teaches 
receiving user consent information from a user side using at least one among the service and application and storing the received information in the data storage of the service/platform provider side [Chatterjee, paragraph 27, usage data of mobile devices can be created only upon users’ explicit consent]. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide for storing and managing user data related to third party services which would include personal user information that requires the user to provide consent for collecting, storing and managing that personal data in order to allow the content management systems to collect and correlate the data to better service their clients while maintain the security of the user’s and the user’s information.

Regarding claim 2, Fickle-Chatterjee further discloses
specifying information for security, nonidentification, and anonymization related to the data storing and processing, and determining whether to register for at least one among the service and application [Chatterjee, paragraph 27].

Regarding claim 6, Fickle-Chatterjee further discloses
examining at least one of the service and application and registering whether to monitor the related information on platform on a client of the user side [Chatterjee, paragraph 27] or PaaS (Platform as a Service), in order to monitor whether at least one of the service and application is interworked with external service [Fickle, Abstract, paragraphs 9, 10 and 21].

Regarding claim 7, Fickle-Chatterjee further discloses
examining communication with a server using a network address which is not specified on the specification or not authenticated [Fickle, paragraph 48].

Regarding claim 8, Fickle-Chatterjee further discloses
wherein the providing a monitoring function provides the monitoring function for data stored in the data storage of the service/platform provider side by at least one among the service and application or data collected by the service/platform provider side to provide service [Fickle, Abstract, paragraphs 9, 10 and 21].

Regarding claims 9 and 18, Fickle-Chatterjee further discloses
wherein the device of the third party side is implemented to process: 
a first process for generating the specification [Fickle, Abstract, paragraphs 9, 10 and 21-22]; 
a second process for transmitting the generated specification to the device of the service/platform provider side through network; a third process for collecting data related to at least one among the service and application through network, from the device of the service/platform provider side or a device of the user side receiving and using at least one among the service and application through the device of the service/platform provider side, and storing the collected data in the data storage [Fickle, Abstract, paragraphs 9, 10 and 21-22]; and 
Fickle, Abstract, paragraphs 9, 10 and 21-22].

Regarding claim 10, Fickle-Chatterjee further discloses
wherein the device of the third party is implemented to further process a fifth process for deleting collected data related to a corresponding user in the data storage according to a request from the device of the user side [Fickle, Abstract, paragraphs 9, 10, 21-22 and 47, deleting files].

Regarding claim 12, Fickle-Chatterjee further discloses
wherein the fourth process comprises a process for providing a function capable of monitoring the information for utilization of the data in statistics form according to a request of at least one among the device of the user side, the device of the service/platform provider side, and a government agency [Fickle, Abstract, paragraphs 9, 10, 21-22 and 47].

Regarding claims 13 and 19, Fickle-Chatterjee further discloses
wherein the device of the user side is implemented to process: 
a first process for receiving and storing input for user consent information for at least one among the service and application of the third party side from the user side [Chatterjee, paragraph 27]; 
Chatterjee, paragraph 27-28]; 
a third process for monitoring whether to physically access to the data storage included in the device of the user side using at least one among the service and application [Fickle, Abstract, paragraphs 9, 10, 21-22 and 57]; and 
a fourth process for providing a user data query function which is possible to query for data present situation related to at least one among the service and application [Fickle, Abstract, paragraphs 9, 10, 21-22 and 57].

Regarding claim 14, Fickle-Chatterjee further discloses
wherein the device of the user side is implemented to further process: 
a fifth process for providing a function for verifying the stored user consent information [Chatterjee, paragraph 27]; 
a sixth process for transmitting the user consent information [Chatterjee, paragraph 27] to the device of the third party side [Fickle, Abstract, paragraphs 9, 10, 21-22 and 57]; 
a seventh process for outputting the information for a method for storing and managing the user consent information to the user side [Fickle, Abstract, paragraphs 9, 10, 21-22 and 57].

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Fickle-Chatterjee as applied to claim 1 above, and further in view of Olson, (US Publication No. 2008/0208696).

Regarding claim 3, Fickle-Chatterjee does not specifically disclose, however Olson teaches
monitoring access to the data storage from the outside in case that the data storage related to the data storing and processing is service provided in SaaS (Software as a Service) form [Olson, paragraph 27].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide monitoring data storing for SaaS in order to allow the user to maintain control of user data and also restrict other users from the first user’s data for security.

Claims 4-5, 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fickle-Chatterjee as applied to claim 1 above, and further in view of Grefen et al., (US Publication No. 2017/0163733), hereinafter “Grefen”.

Regarding claim 4, Fickle-Chatterjee does not specifically disclose, however Grefen teaches
wherein at least part of the data stored in the data storage of the service/platform provider side is managed in snapshot form [Grefen, paragraph 139].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a snapshot of the data in order to provide viewers with a summary of the type of stored data.

Regarding claim 5, Fickle-Chatterjee-Grefen further discloses
transmitting the snapshot formed data to the device of the third party side [Fickle, Abstract, paragraphs 9, 10 and 21], and wherein the snapshot formed data transmitted to the device of the third party side is distributively stored on blockchain related to the third party side [Grefen, paragraph 139].

Regarding claim 11, Fickle-Chatterjee-Grefen further discloses
wherein the generated specification is distributively stored on blockchain related to the third party side [Grefen, paragraph 139].

Regarding claim 15, Fickle-Chatterjee-Grefen further discloses
wherein the user consent information [Chatterjee, paragraph 27] transmitted to the device of the third party side is distributively stored on blockchain related to the third party side [Grefen, paragraph 139].

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Fickle-Chatterjee as applied to claim 13 above, and further in view of Khalidi et al., (US Publication No. 2008/0005472), hereinafter “Khalidi”.
Regarding claim 16, Fickle-Chatterjee does not specifically disclose, however Khalidi teaches
wherein the third process comprises a process for monitoring whether to physically access to the data storage of the user side by using a sandbox function provided by OS Khalidi, paragraph 54], and 
the device of the user side is implemented to further process an eighth process for deleting data in the sandbox according to a request of the user side [Khalidi, paragraph 54].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a sandbox with user data and to delete data from the sandbox when user does not wish for specific data to be maintained in order to provide the user with a level of security requested by the user relating to the user’s personal data.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J GOODCHILD whose telephone number is (571)270-1589.  The examiner can normally be reached on M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Pwu can be reached on 571-272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/William J. Goodchild/Primary Examiner, Art Unit 2433